Citation Nr: 1526219	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  13-25 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a variously diagnosed psychiatric disorder.  

2.  Entitlement to a rating in excess of 10 percent for a left foot disability.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran served on active duty from September 1986 to January 2001.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran was originally granted service connection for panic disorder with agoraphobia.  The February 2011 rating decision re-characterized the matter as entitlement to an increased rating for anxiety disorder, not otherwise specified, as diagnosed by a December 2010 VA mental disorder examination.  In light of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the matter has been characterized as entitlement to an increased rating for a variously diagnosed psychiatric disorder, to encompass all psychiatric diagnoses shown by the record.  

In addition, the record reflects that the Veteran initiated, but did not perfect, an appeal to a January 2013 rating decision that denied entitlement to special monthly pension and special monthly compensation based on the need for aid and attendance or housebound status.  Accordingly, these matters are not before the Board.  

The Veteran's attorney submitted additional evidence in May 2015 that was submitted with a waiver of initial RO consideration.  

In this decision, the Board grants a 70 percent schedular rating of 70 percent for the Veteran's variously diagnosed psychiatric disorder.  The issues of entitlement to a schedular rating in excess of 70 percent for a variously diagnosed psychiatric disorder, a schedular rating in excess of 10 percent for a left foot disability, and entitlement to a TDIU rating, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's variously diagnosed psychiatric disorder has been manifested by at least occupational and social impairment with deficiencies in most areas, due to such symptoms as panic attacks, suicidal ideation with intent and plan, anxiety, difficulty establishing and maintaining effective relationships, depression, auditory hallucinations, and chronic sleep impairment.  


CONCLUSION OF LAW

The criteria for a rating of at least 70 percent for a variously diagnosed psychiatric disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9412 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.   38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's psychiatric disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9412 (the General Rating Formula for Mental Disorders (General Formula)), which provides for a 30 percent rating for symptoms manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when the evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Ratings are assigned according the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  

VA regulations provide that signs and symptoms of a nonservice-connected condition must be attributed to the service-connected condition when it is not possible to separate the effects of the conditions.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, the Board will attribute the effects of any nonservice-connected psychiatric conditions to his service-connected psychiatric disorder where it is not possible to separate the symptoms.  

On December 2010 VA examination, on mental status evaluation, the Veteran was found to be clean, with appropriate affect and neutral mood.  The Veteran's attention was found to be intact.  He was oriented to person, place, and time.  His thought process and content were found to be unremarkable.  There were noted to be no delusions or hallucinations.  The Veteran denied any ritualistic behavior.  He also reported panic attacks approximately once per week, being more frequent if he has to drive in heavy traffic, moderate in severity, lasting minutes to all day, depending on the situation.  He denied any homicidal or suicidal thoughts.  The Veteran's memory was found to be normal.  

On March 2012 VA examination, the Veteran described a constant feeling of being anxious.  He reported recurrent/unexpected panic attacks three to four times per week, on average.  He reported he stopped all outside activities (e.g., fishing), and that he had no friends.  On mental status evaluation, the Veteran was tearful.  He presented himself with poor hygiene, relating his wife sometimes has to remind him to shown.  He also reported feelings of worthlessness and passive suicidal ideation.  He indicated he is irritable when he is depressed.  The Veteran's mood was depressed, irritable, anxious and guarded.  His affect was hostile.  The Veteran's attention, concentration, and memory were found to be normal.  His thought process was normal, being linear and goal-directed.  He denied hallucinations or delusions, although three to four times per week, he has auditory hallucinations (i.e., music playing).  

On July 6, 2012, VA treatment records note that the Veteran tried to hang himself the night before with his belt.  He had also demonstrated self-mutilating behaviors, as reflected by burns on his arm from a cigarette lighter.  He was hospitalized from July 6, 2012 through July 11, 2012.  

The Veteran was again hospitalized from August 3, 2012 through August 10, 2012, demonstrating suicidal ideation because his wife left him and took their daughter.  

After a review of the evidence of record, the Board finds that the Veteran's psychiatric disorder has been productive of symptoms such as panic attacks, suicidal ideation with intent and plan, anxiety, difficulty establishing and maintaining effective relationships, depression, auditory hallucinations, and chronic sleep impairment.  

Considering the frequency, severity, and duration of the Veteran's impairment to assess his disability picture, the Board finds that the preponderance of the evidence demonstrates that the Veteran's psychiatric disorder has approximated the criteria for a 70 percent rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  


ORDER

Subject to the law and regulations governing payment of monetary benefits, a rating of at least 70 percent for the variously diagnosed psychiatric disorder is granted.  


REMAND

As noted above in the Introduction, the issues of entitlement to a rating in excess of 70 percent for a variously diagnosed psychiatric disorder, a rating in excess of 10 percent for a left foot disability, and entitlement to a TDIU rating, remain before the Board.  

Regarding the increased rating claim for a variously diagnosed psychiatric disorder, the Veteran was last afforded a VA examination in March 2012.  In May 2015 correspondence, the Veteran's attorney indicated that the disorder had worsened in severity.  The Veteran was last afforded a VA examination regarding his left foot disability in June 2011.  Under the circumstances, the Board finds that VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his psychiatric disorder and left foot disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, these issues must be remanded.  

In addition, in May 2015 correspondence from the Veteran's attorney, it was reported that the Veteran was in receipt of disability benefits from the Social Security Administration (SSA), at least in part, for his psychiatric disorder, since a January 2013 decision.  Review of the claims file shows that VA received SSA records in July 2012, prior to the above-noted decision, thereby indicating there are outstanding SSA records that are clearly relevant to this claim.  As such, the Board must remand this case to obtain the records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

Because the Veteran's TDIU claim is inextricably intertwined with the claims on appeal, appellate consideration of entitlement to a TDIU rating is deferred pending resolution of the increased rating claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  

Finally, as the claims file is being returned, it should also be updated to include recent, relevant VA treatment records dating from December 2012.  38 U.S.C.A. § 5103A(c); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1. The RO should physically or electronically associate with the claims file updated VA treatment records pertaining to the Veteran's psychiatric disorder and left foot disability, that are dated from December 2012.  Any additional pertinent records identified during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.  

2. Notify the Veteran that he may submit lay statements from himself and from individuals who have first-hand knowledge of any worsening in symptoms associated with his psychiatric disorder and left foot disability.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.  
3. After the above has been completed, the RO should schedule the Veteran for a VA psychiatric examination to determine the extent and severity of his psychiatric disorder, and the impact of this disorder on his occupational functioning and daily activities.  The claims file should be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported in detail.  

In offering opinions, the examiner should acknowledge and discuss the Veteran's report of his psychiatric symptoms and their impact on his ability to work and the impact on his social relationships.  The examiner should provide a detailed rationale for any opinion expressed.  

4. Schedule the Veteran for an appropriate VA examination to determine the current severity of his left foot disability.  The claims file should be made available to and reviewed by the examiner.  All indicated studies and tests should be completed, and clinical findings should be reported in detail.  The examiner should explain the rationale for all opinions expressed. 

5. Then readjudicate the issues on appeal (to include entitlement to a TDIU rating).  If the benefits sought on appeal are not granted in full, issue the Veteran and his attorney a supplemental statement of the case and provide the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


